         Case 1:17-cv-02989-AT Document 410-2 Filed 06/17/19 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

    DONNA CURLING, et al.,      )
                                )
        Plaintiff,              )
                                )           CIVIL ACTION FILE
    vs.
                                )
                                            NO. 1:17-cv-2989-AT
    BRAD RAFFENSPERGER, et al., )
                                )
        Defendant.              )
                                )


                 NOTICE OF JOINT PROPOSED SCHEDULE

        Pursuant to agreement reached and as set forth at the Scheduling Conference

before this Court on May 31, 2019, Plaintiffs and Defendants hereby jointly

propose the following schedule in the above-referenced matter. 1


                Case Event                                  Date

    Answers to the Second Amended and                   June 4, 2019
       Third Amended Complaints
             26(f) Conference                           June 10, 2019

     Submission of Joint Discovery Plan                 June 17, 2019


1
 This schedule does not include the Court’s Order scheduling briefing and hearing
for Curling Plaintiffs’ Preliminary Injunction Motion and Coalition Plaintiffs’
anticipated Preliminary Injunction Motion.
        Case 1:17-cv-02989-AT Document 410-2 Filed 06/17/19 Page 2 of 3




         Close of Fact Discovery                     November 15, 2019

         Opening Expert Reports2                     November 22, 2019

         Rebuttal Expert Reports                      December 4, 2019

      Reply Expert Reports (if any)                  December 11, 2019

             Trial Readiness                            January 2020


Fact Discovery

       The parties have agreed to the following parameters on fact discovery:

    • All written responses and objections to discovery requests (interrogatories,
       requests for production, requests for admissions, and deposition notices
       pursuant to Federal Rule of Civil Procedure 30(b)(6)) between the parties
       shall be due within fifteen calendar days of service of any such request.
       Production of documents in response to such discovery requests shall be due
       within thirty calendar days. When necessary, document production may be
       provided on a rolling basis beginning the thirtieth calendar day.

    • All discovery requests and responses, between the parties, including
      objections, shall be served electronically (e.g., by email and file sharing
      methods) unless doing so is infeasible (e.g., due to volume), and such
      service shall constitute formal service. Such electronic service shall be made
      on each party’s designated points of contact identified in Exhibit A. For
      purposes of calculating time for responses/objections and productions,
      discovery requests served after 6 p.m. eastern time shall be considered
      served the next business day. Responses may be electronically served at any
      time prior to the end of the last calendar day.




2
 Opening expert reports are due for any particular issue on which a party bears the
burden of proof.
    Case 1:17-cv-02989-AT Document 410-2 Filed 06/17/19 Page 3 of 3




• Each side (i.e., Plaintiffs, collectively, and Defendants, collectively) will be
   permitted twenty fact witness depositions (including any third-party fact
   witnesses). Should a party issue a notice of deposition pursuant to Federal
   Rule of Civil Procedure 30(b)(6), said deposition will only be considered
   one deposition regardless of the number of individuals designated by the
   Rule 30(b)(6) deponent for that particular deposition.

• Any response to third-party subpoenas issued to any county, municipality, or
  election officials thereof, prior to May 31, 2019, will be due upon June 17,
  2019. This limitation does not foreclose, or alter responses to, the
  submission of any requests pursuant to Georgia’s Open Records Act.
  However, parties are advised that O.C.G.A. § 50-18-71(e) requires that any
  Open Records Act requests issued to the parties must also copy counsel of
  record.
